NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


COY VAUGHN BENTLEY,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-4200
                                             )
TUYEN TUTU BENTLEY,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Peter N. Meros, of Meros Smith Lazzara &
Olney P A. of Saint Petersburg for
Appellant.

Brandon S. Veasley, of The Florida
Appellate Firm. P.A., of Saint Petersburg,
for Appellee.




PER CURIAM.


             Affirmed.



CASANUEVA, KELLY, and LUCAS, JJ., Concur.